Matter of Butler-Moore v Butler (2017 NY Slip Op 03172)





Matter of Butler-Moore v Butler


2017 NY Slip Op 03172


Decided on April 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2016-04896
 (Docket No. O-4554-15)

[*1]In the Matter of Lizzie Butler-Moore, appellant,
vNelson C. Butler, respondent.


Michael A. Fiechter, Bellmore, NY, for appellant.
Gerard P. Nolan, Brooklyn, NY, for respondent.

DECISION & ORDER
Appeal by the petitioner from an order of the Family Court, Kings County (Maria Arias, J.), dated April 15, 2016. The order, after a hearing, in effect, denied the petition and dismissed the proceeding.
ORDERED that the order is affirmed, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 8 alleging that the respondent, her son, committed various family offenses against her. After a hearing, the Family Court, in effect, denied the petition and dismissed the proceeding.
At a fact-finding hearing to determine whether a family offense has been committed, the petitioner has the burden of establishing, by a preponderance of the evidence, that the charged conduct was committed as alleged in the petition (see Family Ct Act § 832; Matter of Batista v Iqbal, 128 AD3d 1063; Matter of Cole v Muirhead, 125 AD3d 964; Matter of Cassie v Cassie, 109 AD3d 337, 340). Here, the petitioner failed to establish, by a fair preponderance of the evidence, that the respondent committed any of the family offenses alleged in the petition (see Matter of Johnson v Johnson, 146 AD3d 954; Matter of Davis v Wright, 140 AD3d 753, 754; Matter of Batista v Iqbal, 128 AD3d at 1063-1064; Matter of Bah v Bah, 112 AD3d 921, 922). Accordingly, the Family Court properly, in effect, denied the petition and dismissed the proceeding.
LEVENTHAL, J.P., HINDS-RADIX, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court